          Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 1 of 28




 1   SANDEEP SETH (SBN 195914)
     ss@sethlaw.com
 2   SETH LAW OFFICES
     Two Allen Center
 3
     1200 Smith Street, Suite 1600
 4   Houston, Texas 77002
     Telephone No.: (713) 244-5017
 5   Facsimile No.: (713) 244-5018
 6
     ROBERT J. YORIO (SBN 93178)
 7   yorio@carrferrell.com
     CARR & FERRELL LLP
 8   120 Constitution Drive
 9   Menlo Park, California 94025
     Telephone No.: (650) 812-3400
10   Facsimile No.: (650) 812-3444
11   Plaintiff SENTIUS INTERNATIONAL, LLC
12
13
14                         IN THE UNITED STATES DISTRICT COURT
15                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
16                                   OAKLAND DIVISION
17
18   SENTIUS INTERNATIONAL, LLC,            CASE NO. 4:20-cv-00477-YGR

19                   Plaintiff,             PLAINTIFF SENTIUS INTERNATIONAL,
                                            LLC’S MEMORANDUM OF POINTS AND
20         v.                               AUTHORITIES IN OPPOSITION TO
21                                          DEFENDANT’S MOTION TO DISMISS
     APPLE INC.,                            SECOND AMENDED COMPLAINT
22                   Defendant.
23                                          Hearing Date: May 19, 2020
24                                          Hearing Time: 2:00 pm
                                            Courtroom:    1, 4th Floor
25                                          Judge:        Hon. Yvonne Gonzalez Rogers
                                            Second Amended Complaint Filed: March 26, 2020
26
27
28



          SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
            Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 2 of 28




 1                                                     TABLE OF CONTENTS

 2   I.      INTRODUCTION ....................................................................................................................... 1

 3
     II.     FACTUAL BACKGROUND AND THE LG MOTIONS .......................................................... 1
 4
 5   III.    LEGAL STANDARD .................................................................................................................. 4

 6
             A.        Sufficiency of Pleadings .................................................................................................. 4
 7
             B.        Direct Infringement Liability for a Method Claim .......................................................... 4
 8
             C.        Joint Infringement ............................................................................................................ 6
 9
             D.        Leave to Amend ............................................................................................................... 7
10
     IV.     ARGUMENT ............................................................................................................................... 8
11
12           A.        The Second Amended Complaint States a Valid Claim for Direct
                       Infringement of the Method Claims of the ‘633 Patent. .................................................. 8
13
             B.        Sentius Has Alternatively Stated Valid Claims for Joint or Divided
14                     Infringement of the Method Claims of the ‘633 and ’985 Patent. ................................. 12

15                     1.         The SAC Contains Allegations of Fact That Are Consistent with
                                  Federal Circuit Law........................................................................................... 12
16
                       2.         Plaintiff Has Sufficiently Pled Facts Identifying the Manner of Interaction
17                                Between Apple and its Customers. .................................................................... 14

18                     3.         The Delaware Court’s Decision Supports the Sufficiency of the SAC. ............ 15

19                     4.         If the Court Determines that Additional Facts Need to Be Alleged,
                                  Leave to Amend Should Be Granted ................................................................. 22
20
     V.      CONCLUSION .......................................................................................................................... 22
21
22
23
24
25
26
27
28


                                                                            i
            SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
             Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 3 of 28




 1                                                   TABLE OF AUTHORITIES

 2   Cases
 3   Akamai Techs., Inc. v. Limelight Networks, Inc.,
      797 F.3d 1020, 1022 (Fed. Cir. 2015) (en banc) .......................................................................... passim
 4   Ashcroft v. Iqbal,
 5    556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) ........................................................ 4, 5
     Bell Atlantic Corp. v. Twombly,
 6    550, U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007) ....................................................... 4, 5
 7   Blackbird Technologies v. Uber Technologies, Inc.,
      2020 U.S. Dist. LEXIS 1310 at *22 (D. Del. January 6, 2020) .......................................................... 15
 8   Coleman v. Quaker Oats Co.,
 9    232 F.3d 1271, 1294 (9th Cir. 2000)..................................................................................................... 8
     Confident Techs., Inc. v. Fandango Media,
10    LLC, 2018 WL 6430539 at *4 (C.D. Cal. August 20, 2018) .............................................................. 21
11   Eli Lilly & Co. v. Teva Parenteral Medicines, Inc.
      845 F. 3d 1357, 1363 (Fed. Cir. 2017) ............................................................................................ 6, 13
12   Eminence Capital, LLC v. Aspeon, Inc.,
13    316 F.3d 1048, 1052 (9th Cir. 2009)..................................................................................................... 8
     Ericsson, Inc. v. D-Link Systems,
14     773 F. 3d 1201, 1222 (Fed. Cir. 2014) ................................................................................ 9, 10, 11, 12
15   Foman v. Davis,
       371 U.S. 178, 83 S. Ct. 227, 9 L. Ed. 2d 222 (1962) ............................................................................ 8
16   Hall v. Bed Bath & Beyond, Inc.,
       705 F.3d 1357, 1362 (Fed. Cir. 2013) ................................................................................................... 4
17
     In re Bill of Lading Transmission & Processing Sys. Patent Litigation,
18     681 F.3d 1323, 1335 (Fed. Cir. 2012) ................................................................................................... 4
19   Ioengine, LLC v. Paypal Holdings, Inc.,
       2019 U.S. Dist. LEXIS 12195, *7, 2019 WL 330515 (D. Del. January 25, 2019)............................. 13
20   Lopez v. Smith,
       203 F. 3d 1122, 1127 (9th Cir. 2000)..................................................................................................... 8
21
     Lyda v. CBS Corp.,
22     838 F. 3d 1331 (Fed. Cir. 2016) ........................................................................................ 14, 15, 21, 22
23   Mankes v. Vivid Seats, Ltd.,
       822 F. 3d 1302, 1305 (Fed. Cir. 2016) .................................................................................................. 7
24   Nalco Co. v. Chem-Mod, LLC,
       883 F. 3d 1337, 1347 (Fed. Cir. 2018) .................................................................................. 4, 7, 13, 15
25
     Nayab v. Capital One Bank (USA), N.A.,
26     942 F. 3d 480, 496 (9th Cir. 2019)......................................................................................................... 4
     Ormco Corp. v. Align Tech., Inc.,
27     463 F. 3d 1299, 1311 (Fed. Cir. 2006) .................................................................................................. 5
28


                                                                           ii
              SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
             Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 4 of 28




 1   Pragmatis AV, LLC v. TangoMe, Inc.,
       2013 U.S. Dist. LEXIS 19075 at *14-16 (D. Del. Feb. 13, 2013) ..................................................... 15
 2   SiRF Tech., Inc. v. ITC,
 3     601 F.3d 1319, 1329 (Fed. Cir. 2010) ....................................................................................... 5, 10, 11
     Space Data Corp. v. X,
 4    No. 16-cv-03260-BLF, 2017 U.S. Dist. LEXIS 109842, at *8 (N.D. Cal. July 14, 2017) ................... 8
 5   Travel Sentry, Inc. v. Tropp,
      877 F.3d 1370, 1381 (Fed. Cir. 2017) ....................................................................................... 7, 13, 15
 6   United States v. Dang,
      488 F.3d 1135, 1143 (9th Cir. 2007)..................................................................................................... 8
 7
     Windy City Innovations, LLC v. Microsoft Corporation,
 8    193 F. Supp. 3d 1109, 1112 (N.D. Cal. 2016) .............................................................................. 4, 5, 6
 9   WiNet Labs LLC v. Apple, Inc.,
      No. 5:19-cv-2248- EJD, 2020 WL 409012, at * 6 (N.D. Cal. January 24, 2020) .............. 8, 10, 11, 22
10
11
     Statutes
12   35 U.S.C. § 271(a) ................................................................................................................................... 6
13
14
     Rules
15   Fed. R. Civ. P. 12(b)(6) ........................................................................................................................ 4, 7
16   Fed. R. Civ. Proc. 15 ................................................................................................................................ 8
17   Federal Rule of Civil Procedure 6(d) ....................................................................................................... 1

18
19
20
21
22
23
24
25
26
27
28


                                                                               iii
               SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
          Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 5 of 28




 1          Pursuant to Federal Rule of Civil Procedure 6(d) and the Local Rules of this Court, Plaintiff,

 2   Sentius International LLC (“Sentius”) hereby submits this Memorandum of Point and Authorities in

 3   Opposition to Defendant Apple Inc.’s (“Apple”) Partial Motion to Dismiss Second Amended

 4   Complaint for Patent Infringement (Dkt. 41) (the “SAC”) as follows:

 5                                        I.      INTRODUCTION

 6          The Partial Motion to Dismiss filed by Defendants Apple Inc. (“Apple”) is deficient in all

 7   respects and should be denied. Plaintiff Sentius has stated a valid claim for direct infringement by

 8   Apple of the method claims of the ‘633 Patent because Apple, and not the Apple customer, performs

 9   each of those claims. Plaintiff has also alternatively pled a claim for direct infringement of the ‘633

10   and ‘985 Patents on a joint or divided infringement theory with respect to part of a single step in the

11   method claims (e.g. selecting a discrete portion of an image of the textual source material in the ‘633

12   Patent). Those allegations are set forth in Paragraphs 50 and 70 of the SAC and are completely

13   consistent with governing Federal Circuit law on this issue.

14                    II.    FACTUAL BACKGROUND AND THE LG MOTIONS

15          Sentius developed the technology of the patents-in-suit in the Bay Area when it built and

16   commercialized its Mikan and RichLink suite of products. Apple was a valued customer at the time.

17   Sentius is a small company, at its zenith it did not exceed 100 employees. It did however enjoy a

18   modicum of success and recognition for developing the technology of the Patents-in-Suit. The ‘633

19   Patent is directed to technology that improved word processing technology by providing a way for

20   word processing applications to quickly and efficiently link words in an electronic document to

21   corresponding external reference materials and to display such materials in a pop-up window in

22   response to a user input. The ‘985 Patent is directed to a network of linking engines that use

23   syndicated content to link words to corresponding reference material for display. After Sentius

24   ceased its commercial business as a start-up in the internet bubble collapse in the early 2000s, it has

25   licensed its word processing linking technology to a number of companies including Microsoft,

26   Corel, IBM and Oracle, who have all used the technology in providing substantially identical spell

27   check and grammar check engines to their word processing programs.

28          Since 2016, Sentius has been engaged with its former customer, Apple, in licensing



                                                        1
           SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
           Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 6 of 28




 1   negotiations related to the ‘633 and ‘985 Patents to cover its red-squiggly spell check feature (and

 2   grammar check feature) used in its word processing applications, just as Microsoft, IBM, Corel and

 3   Oracle have done to cover the red-squiggly spell check feature used in their word processing

 4   applications. Yorio Decl. ¶ 3. To this end, Sentius has written to Apple, met with Apple on occasion,

 5   addressed Apple’s arguments of non-infringement and invalidity, and engaged in good faith

 6   licensing negotiations with Apple. Yorio Decl. ¶ 4. This effort has been substantial and continuous

 7   since 2016. Only when it was clear that no other option existed, did Sentius sue Apple. Since

 8   initiating the suit, Sentius has stipulated to the transfer of this case from the District of Delaware to

 9   this Court and stipulated to two amendments of its Complaint in an effort to appease Apple and

10   proceed to the substantive merits of the lawsuit.

11          Apple has also given short shrift to nearly identical motions to dismiss filed by LG

12   Electronics U.S.A. and LG Electronics, Inc. in a related action in Delaware. For example, when

13   Apple’s counsel first wrote to Sentius counsel on October 10, 2019, Sentius had already filed its

14   Answering Brief in Opposition to the LG Defendants’ Third Motion to Dismiss. (Dkt. 32). Yorio

15   Decl. ¶ 9. This LG Motion sought to dismiss the joint infringement claims alternatively pled by the

16   Sentius in its Second Amended Complaint against the LG defendants. (Dkt. 30). Yorio Decl. ¶ 9 and

17   Exhibit 3 thereto. Since the same issues on direct infringement and joint or divided infringement had

18   either already been ruled upon by the Delaware Court (on direct infringement, See Dkt. 18 and 24.

19   Yorio Decl.¶¶ 5-7 Exhibits 1 and 2) or were in the final reply stage of briefing (joint or divided

20   infringement, See Dkt. 26 and 30, Yorio Decl. ¶¶ 8-9 and Exhibit 3), it made sense for Sentius and

21   Apple to allow the Delaware Court to rule on the third LG Motion before Sentius filed an amended

22   pleading or Apple filed a motion to dismiss. Yorio Decl. ¶ 9. By agreement, Apple’s time to respond

23   to the Sentius Complaint was extended to November 22, 2019 (Dkt. 8) and later to 21 days after the

24   Delaware Court ruled on the LG Motion. (Dkt. 9). Yorio Decl. ¶ 10 and Exhibit 4. The second

25   Stipulation tied Apple’s response to the ruling on the LG Motion to Dismiss for the very purpose of

26   receiving the Delaware Court’s ruling on the same issues and avoiding repetitive motion practice. Id.

27   The case was transferred by stipulation to this Court. (Dkts. 8, 16 and 17).

28          This action was transferred to the Northern District of California on January 21, 2020 (Dkt.



                                                         2
            SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
          Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 7 of 28




 1   18) and assigned to this Court on February 4, 2020. (Dkt. 22). By that time, oral argument had been

 2   scheduled on the LG motion for February 10, 2020 and the parties waited for the outcome on that

 3   motion from the Delaware Court. On February 10, 2020, and at the conclusion of oral argument,

 4   Judge Noreika denied the LG motion to dismiss. (Dkt. 42). Yorio Decl. ¶ 12. A copy of the transcript

 5   of the February 10, 2020 hearing is attached as Exhibit 5 to the accompanying Declaration of Robert

 6   Yorio.

 7            Following that hearing, counsel discussed how to proceed in this action in light of the

 8   Delaware Court ruling. Yorio Decl. ¶ 13. Counsel agreed that it made sense for Sentius to proceed

 9   first and file an amended pleading and Apple, in turn, received an extension to respond to that

10   amended pleading. Yorio Decl. ¶ 13. A Stipulation was filed to that effect on February 13, 2020

11   (Dkt. 25) and Sentius filed its First Amended Complaint on February 28, 2020 which pleading

12   conformed to the Delaware Court rulings on direct infringement and joint or divided infringement.

13   (Dkt. 28).

14            Instead of filing an Answer to the First Amended Complaint, Apple counsel transmitted a

15   letter of March 6, 2020 which was little more than a warmed over and slightly revised version of the

16   initial correspondence of October 10, 2020. See, Absher Declaration, Exhibits A and B. Needless to

17   say, this March 6 letter was not the expected response from Apple given the Delaware Court rulings

18   and the additional allegations in the Sentius First Amended Complaint. Yorio Decl. ¶ 16.

19   Nevertheless, to avoid needlessly repetitive motion practice in this Court, Sentius counsel delivered

20   a letter to Apple counsel on March 20, 2020 containing point by point responses to each issue raised

21   by Apple. Yorio Decl. ¶ 16 and Exhibit 6. In that correspondence, Sentius offered to file a Second

22   Amended Complaint incorporating the responses in its March 20, 2020 correspondence if Apple

23   agreed to file an Answer to that pleading. Id. Apple accepted the offer to agree to the filing of a

24   Second Amended Complaint but declined to agree to the filing of an Answer. Yorio Decl. ¶ 16 and

25   Exhibit 6.

26            On March 26, 2020, Sentius filed its Second Amended Complaint which incorporated all

27   modifications set forth in the March 20, 2020 correspondence. (Dkt. 37). Still dissatisfied, and at this

28   point predictably so, Apple filed its oft threatened Motion to Dismiss.



                                                         3
              SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
           Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 8 of 28




 1                                       III.    LEGAL STANDARD

 2          When addressing a Fed. R. Civ. P. 12(b)(6) motion, the Court must determine whether the

 3   facts in the pleading, which are accepted as true, are sufficient “to state a claim to relief that is

 4   plausible on its face.” Nayab v. Capital One Bank (USA), N.A., 942 F. 3d 480, 496 (9th Cir. 2019)

 5   (citing Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Bell

 6   Atlantic Corp. v. Twombly, 550, U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).

 7   A.     Sufficiency of Pleadings

 8          In assessing the plausibility of a claim, a court must construe the complaint in the light most

 9   favorable to the plaintiff, and determine whether the plaintiff has pleaded “factual content that

10   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

11   alleged.” Id. (citing Twombly, 550 U.S. at 556); Nalco Co. v. Chem-Mod, LLC, 883 F. 3d 1337, 1347

12   (Fed. Cir. 2018); Windy City Innovations, LLC v. Microsoft Corporation, 193 F. Supp. 3d 1109,

13   1112 (N.D. Cal. 2016). “The plausibility standard is not akin to a ‘probability requirement’, but it

14   asks for more than a sheer possibility that the defendant has acted unlawfully.” Nayab, 942 F. 3d at

15   496 (quoting Twombly, 550 U.S. at 556). A court’s analysis is a context-specific task and it should

16   “draw on its judicial experience and common sense” in considering such a motion. Iqbal, 556 U.S. at

17   679; Nayab, 942 F.3d at 496; Windy City, 193 F. Supp. 3d at 1113.

18          To state a claim for patent infringement, a complaint must include five factual assertions: (1)

19   ownership of the patent; (2) name of each defendant; (3) cite the patent allegedly infringed; (4) state

20   how the defendant allegedly infringes; and (5) point to the sections of the patent law invoked. Hall v.

21   Bed Bath & Beyond, Inc., 705 F.3d 1357, 1362 (Fed. Cir. 2013). Plaintiff need not prove its case at

22   the pleading stage but need only place the potential infringer on notice of what activity it is accused

23   of infringing. Nalco, 883 F.3d at 1350. “[T]he Federal Rules of Civil Procedure do not require a

24   plaintiff to plead facts establishing that each element of an asserted claim is met.” Id. at 1350 (citing

25   In re Bill of Lading Transmission & Processing Sys. Patent Litigation, 681 F.3d 1323, 1335 (Fed.

26   Cir. 2012)).

27   B.     Direct Infringement Liability for a Method Claim

28          A party can be directly liable for infringement of a method claim when it implements its use



                                                         4
            SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
          Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 9 of 28




 1   of the method via software that performs each step of the method. See, e.g. SiRF Tech., Inc. v. ITC,

 2   601 F.3d 1319, 1329 (Fed. Cir. 2010). In SiRF, the Federal Circuit did not reach the question of joint

 3   infringement “because we do not read the relevant claims as requiring that any of the specified

 4   actions be taken by SiRF's customers or by the end users of the GPS devices.” Rather, the Federal

 5   Circuit found that when properly construed, SiRF met the claim limitations directly by either

 6   initiating or having its processor and code carry out the claimed steps. Id. 601 F.3d at 1331.

 7          The allegations in the SAC are substantially similar to those found sufficient in SiRF where,

 8   for example, Sentius alleges that “Apple has directly infringed the method claims [of the ‘633

 9   Patent”] by using the method steps via software provided in the Accused Apple Products to execute

10   the accused functionality” SAC, ¶ 17. See also SAC, ¶ 70 (alleging Apple has infringed method

11   Claim 1 of ‘985 Patent.) Just like the plaintiff in SiRF, end users cannot modify the Apple software

12   embedded in their iPhones or MacBooks or the spellcheck or grammar check functionality provided

13   by Apple. Moreover, actual use by Apple of each step of method Claim 62 of the ‘633 Patent is

14   specifically alleged. See SAC, ¶¶ 35-46. Those paragraphs are not addressed by Apple in its motion

15   and they spell out in detail exactly how Apple (and not its customer) practices each step of that

16   Claim. See also, id. at ¶¶ 56-61 (alleging how Apple uses each step of Claim 1 of the ‘985 Patent.)

17          Cases cited by Apple such as Ormco Corp. v. Align Tech., Inc., 463 F. 3d 1299, 1311 (Fed.

18   Cir. 2006) do not support Apple’s Motion because Plaintiff specifically alleges Apple’s own use of

19   its spellcheck functionality in the operation of the accused devices, rather than the sale of a device

20   that is merely “capable of infringing use.” Because the Accused Apple Products themselves actually

21   perform the steps of the method claims of the ‘633 Patent, and do so automatically, Ormco and the

22   other cases cited by Apple on pp. 4-5 of its Motion are inapposite.

23          Importantly with respect to direct infringement, the Patent Local Rules of this Court require

24   plaintiffs in patent infringement cases to prepare and serve their Disclosure of Asserted Claims and

25   Infringement Contentions after the Initial Case Management Conference. Patent L.R. 3-1. This Court

26   specifically noted the purpose of Patent Local Rules in denying a similar Iqbal/Twombly motion to

27   dismiss direct infringement claims. Windy City, 193 F. Supp. 3d at 1115. The Court stated that:

28


                                                         5
           SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
          Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 10 of 28




 1              “The Complaint here is not so riddled with such deficiencies. To the contrary, the
                Complaint describes (i) the Accused Instrumentalities and the functionalities of
 2              those products which allegedly infringe on plaintiff’s patents and (ii) the ways in
                which the Accused Instrumentalities meet claims of the Patents. Additionally,
 3              defendant’s argument that it should be entitled to notice at the pleading stage of
                which specific products infringed on which specific claims in the patents is belied
 4              by both the local patent rules and Federal Circuit authority. See Phonometrics,
                203 F.3d at 794 (reversing district court order, which dismissed a complaint with
 5              leave to amend to include specific allegations about each element of the claims of
                the asserted patent); see also Patent L.R. 3-1 (setting deadlines for disclosure of
 6              specific patent claim assertions). The complaint’s allegations relating to plaintiff’s
                direct infringement claim against defendant are sufficient to withstand a motion to
 7              dismiss. Moreover, under the patent rules, the plaintiff is required to serve
                detailed disclosures later this summer.” Windy City, 193 F. Supp. 3d at 1115.
 8
 9   C.     Joint Infringement

10          There are four (4) Federal Circuit decisions that govern the consideration of the present

11   Motion. The first of these is Akamai Techs., Inc. v. Limelight Networks, Inc., 797 F.3d 1020, 1022

12   (Fed. Cir. 2015) (en banc) (“Akamai V”). In Akamai V, the Federal Circuit broadened the attribution

13   rules for direct infringement under § 271(a) in those situations “where more than one actor is

14   involved in practicing the steps [of a method claim]”. The Court held that an entity would be held

15   liable for the performance of method steps by others “where that entity directs or controls others’

16   performance,” or “where the actors form a joint enterprise.” Id. The Federal Circuit then elaborated

17   on agency principles applicable to direct infringement and went on to hold that “liability under §

18   271(a) can also be found when an alleged infringer conditions participation in an activity or receipt

19   of a benefit upon performance of a step one steps of a patented method and establishes the manner or

20   timing of that performance.” Id. 797 F.3d at 1023. The Court also noted that “in the future, other

21   factual scenarios may arise which warrant attributing others’ performance of method steps to a

22   single actor,” and that principles of attribution are fact specific and directly dependent upon the

23   context in which those facts appear. Id.

24          The case of Eli Lilly & Co. v. Teva Parenteral Medicines, Inc. 845 F. 3d 1357, 1363 (Fed.

25   Cir. 2017) followed Akamai V and applied its reasoning to an analogous factual framework. Eli Lilly

26   is instructive on the two prongs of Akamai V in the following respects. On the first prong, the Court

27   noted that the “conditioning” requirement in Akamai V was not limited to legal obligations or

28   technological prerequisites and that it was unnecessary for a defendant to verify compliance with its



                                                         6
           SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
          Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 11 of 28




 1   instructions or to threaten denial [of medical treatment in that case] if instructions were not followed.

 2   Id. 845 F. 3d at 1366-67. The Court also addressed the second prong of establishing the manner or

 3   timing of performance and held that physicians conditioned patient participation in an activity or

 4   receipt of a benefit on folic acid administration by advising patients as to the dosage range and

 5   schedules for folic acid notwithstanding product labeling that gave patients “wide berth to select the

 6   dose…, the dosage form…., and the timing of folic acid self-administration.” Id. at 1367-68.

 7          In Travel Sentry, Inc. v. Tropp, 877 F.3d 1370, 1381 (Fed. Cir. 2017), the Federal Circuit

 8   specifically noted the broadening of circumstances in which a defendant may be held responsible for

 9   acts committed by others and the corresponding “relaxing [of] tighter constraints on such attribution

10   reflected in our earlier precedents.” (quoting Mankes v. Vivid Seats, Ltd., 822 F. 3d 1302, 1305 (Fed.

11   Cir. 2016)). In this case, the defendant, Travel Sentry, performed certain steps of the patented

12   method, and agents of the Transportation Security Administration (“TSA”) performed the final two

13   steps. The Federal Circuit held that the evidence was sufficient for a reasonable jury to conclude that

14   the TSA agents’ “performance of the final two claim steps was attributable to Travel Sentry”. The

15   Court explained that “whatever benefits flow to TSA . . . can only be realized if TSA performs the

16   final two claim steps.” 877 F.3d at 1382-83. The Court, moreover, reaffirmed the conditioning

17   standard articulated in Eli Lilly, stating that conditioning does not require the imposition of a “legal

18   obligation” or a “technological prerequisite” nor does it require verification of compliance or a threat

19   of denial of treatment.

20          Finally, the Court in Nalco Co. v. Chem-Mod, LLC, 883 F.3d 1337, 1351-53 (Fed. Cir. 2018)

21   also noted with approval the broadening of circumstances justifying joint or divided infringement in

22   Akamai V and expanded in Travel Sentry and proceeded to reverse a district court grant of a Rule

23   12(b)(6) motion ruling that allegations that conditioned the receipt of monetary benefits for the

24   performance of testing directed by the defendants satisfied the two-prong Akamai V test. The Court

25   also noted that it did not matter which entity or facility performed the testing because the defendants

26   directed the testing. Id. 883 F.3d at 1353.

27   D.     Leave to Amend

28          Where a party moves to amend its pleadings on or before the deadline to amend the



                                                         7
            SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
          Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 12 of 28




 1   pleadings, a motion for leave to amend is evaluated under Fed. R. Civ. Proc. 15. See Coleman v.

 2   Quaker Oats Co., 232 F.3d 1271, 1294 (9th Cir. 2000). A district court ordinarily must grant leave to

 3   amend unless one or more of the Foman factors is present: (1) undue delay, (2) bad faith or dilatory

 4   motive, (3) repeated failure to cure deficiencies by amendment, (4) undue prejudice to the opposing

 5   party, and (5) futility of amendment. Foman v. Davis, 371 U.S. 178, 83 S. Ct. 227, 9 L. Ed. 2d 222

 6   (1962); Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2009). "[I]t is the

 7   consideration of prejudice to the opposing party that carries the greatest weight." Id. Fed. R. Civ. See

 8   United States v. Dang, 488 F.3d 1135, 1143 (9th Cir. 2007) (affirming the grant of leave to amend

 9   based on the lower court's consideration of "[t]he rights of the parties, the ends of justice, and

10   judicial economy"); Lopez v. Smith, 203 F. 3d 1122, 1127 (9th Cir. 2000); Space Data Corp. v. X,

11   No. 16-cv-03260-BLF, 2017 U.S. Dist. LEXIS 109842, at *8 (N.D. Cal. July 14, 2017) (permitting

12   amended complaint even when other case management deadlines would be impacted.); WiNet Labs

13   LLC v. Apple, Inc., No. 5:19-cv-2248- EJD, 2020 WL 409012, at * 6 (N.D. Cal. January 24, 2020).

14                                           IV.     ARGUMENT
15   A.     The Second Amended Complaint States a Valid Claim for Direct Infringement of the
16          Method Claims of the ‘633 Patent.

17          Defendant urges the Court to apply the legal principle that “merely selling or offering to sell

18   software containing instructions to perform a patented method is insufficient to show a direct

19   infringement of a method claim”. Apple Motion at 7:7-9. Apple then contends that Sentius has not

20   asserted any actual use by Apple and that Sentius has only alleged that Apple “provides products

21   containing software that, once used by an end user, allegedly practices the steps of a claimed

22   method.” Apple Motion at 7:9-11.

23          Apple’s characterization of the allegations in the SAC is incorrect and the legal principle on

24   which it relies does not apply to the facts alleged in the SAC. In Paragraph 17 of the SAC, Sentius

25   specifically alleged that:

26              “17. On information and belief, Apple has directly infringed the method claims by
                using the method steps via software provided in the Accused Apple Products to
27              execute the accused functionality and by designing software to carry out the
                method steps via the accused functionality or by conditioning certain benefits to
28


                                                         8
            SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
          Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 13 of 28




 1              the accused functionality on the user’s performance of certain acts and the
                establishment of the manner or timing of that performance.” (emphasis supplied)
 2
 3          Actual use by Apple is further alleged in detail in ¶¶ 35-46 of the SAC addressing method

 4   Claim 62 of the ‘633 Patent. Those paragraphs are not addressed by Apple in its motion and spell

 5   out in detail exactly how Apple (and not its customer) practices each step of that Claim. Paragraph

 6   35 of the SAC is directed to Claim 62 in its entirety and alleges that “Apple has practiced the

 7   claimed method [of Claim 62] via software instructions used by the Accused Apple Products that

 8   execute the recited method steps.” Thereafter, the SAC alleges use by Apple of each of the steps of

 9   Claim 62. Paragraph 36 is illustrative and reads as follows:

10              “36. Claim 62 then recites “determining a beginning position address of textual
                source material stored in an electronic database.” On information and belief,
11              Apple has practiced this step via software instructions used by the Accused Apple
                Products that assign an initial “zero” position location to the first character of a
12              document’s text within an open textual file.”

13          Similarly, Paragraphs 37-46 of the SAC proceed to describe how each step of Claim 62 is

14   practiced and used by the Accused Apple Products. These factually specific allegations ignored by

15   Apple are sufficient to deny Apple’s Motion to Dismiss the method claims of the ‘633 Patent

16   asserting direct infringement. Likewise ignored by Apple are the allegations of direct infringement

17   of the ‘985 Patent, including ¶¶ 56-61 of the SAC alleging how Apple uses each step of Claim 1 of

18   the ‘985 patent.

19          Apple places principal reliance on Ericsson, Inc. v. D-Link Systems, 773 F. 3d 1201, 1222

20   (Fed. Cir. 2014). Apple Motion at pp. 7-8. Ericsson is a pre-Akamai V opinion that distinguished

21   between the offer or sale of software containing instructions to perform a patented method which are

22   performed on the end product which is controlled by a third party (insufficient for direct

23   infringement) and the offer or sale of devices where the steps are performed by equipment controlled

24   by the defendant (sufficient for direct infringement). Id. 773 F. 3d at 1221-22. The allegations in

25   ¶¶ 35-46 and ¶¶ 56-61 of the SAC against Apple fall into the latter category as they respectively

26   assert the specific practice by Apple (rather than a third party) of each of the steps of exemplary

27   method Claim 62 of the ‘633 Patent and method Claim 1 of the ‘985 Patent. As noted by the Court

28   in Ericsson, direct infringement of a method claim is present where, as this case, the “accused



                                                        9
           SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
          Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 14 of 28




 1   devices [must] also actually perform that method. Id. 773 F. 3d at 1221 (emphasis in original).

 2   Plaintiff has alleged actual performance of each step of the method claims in accordance with

 3   Ericsson. Ericsson does not support Apple’s Motion.

 4          Apple also cites to a recent decision from another Court in this District in support of this part

 5   of its Motion. In WiNet Labs LLC v. Apple Inc., supra, the Court dismissed a complaint alleging

 6   direct infringement of a method claim directed to the use of a Personal Hotspot service. The Court

 7   noted that although the plaintiff alleged that Apple’s software performed each step of the claim, it

 8   did not allege “that the steps performed on user’s device occur automatically.” Id. at 2020 WL

 9   409012 at *4-*5. The Court cited to Ericsson (discussed above) and SiRF (discussed on page 6,

10   supra). There are several responses to the WiNet decision. While the Court cited to two Federal

11   Circuit decisions for support of an “automatic performance” requirement, the actual holdings of

12   those cases did not include such a required allegation.

13          In SiRF, the Federal Circuit held that the accused GPS devices infringed the asserted method

14   claims because they “are drawn to actions which can be performed and are performed by a single

15   party.” Id. at 1329. The Court reiterated that holding in Part II of its opinion which is reprised here in

16   its entirety because of its direct applicability to the present Motion.

17              “When properly construed, it is clear that SiRF infringes as its devices and
                software dictate the performances of the “processing” and “representing” steps.
18              Once the technology is enabled, SiRF’s SiRFstarIII chip and software, designed
                and built by SiRF, automatically perform the disputed steps of the claims at issue
19              because the SiRFstarIII chips are programmed by SiRF to use the Instant Fix
                ephemeris data automatically if it has been transmitted to the remote device.
20              Neither SiRF’s customers (the equipment manufacturers and software developers)
                nor the end users of the GPS receivers can modify the use of the EE files by
21              SiRF’s software or the functionality of the SiRFstarIII chip. Once the GPS
                receiver is enabled and ready to process the data, only SiRFs actions are involved
22              in “processing” or “representing” the data.

23              SiRF performs all of the claim limitations of claim 1 of the ‘651 patent and claim
                1 of the ‘000 patent, and therefore directly infringes the asserted claims.
24
                Id. 601 F.3d at 1331.
25
26          The SiRF Court’s holding focused on the presence of the defendant’s performance of the

27   steps of the two method claims at issue. While the Court recognized that the chip and software

28   designed and built by SiRF automatically performed the disputed steps, the presence of the



                                                          10
            SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
          Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 15 of 28




 1   automatic component was sufficient to show performance if the steps, but it was not a necessary

 2   condition of performance. What was of equal importance was the presence of other facts such as the

 3   inability of end users (or equipment manufactures and software developers) to modify either the use

 4   of EE files by the software or the functionality of the custom chips supplied by SiRF. Id. In reaching

 5   its decision, the Court also noted that once the mobile GPS receiver was enabled (by end users), the

 6   chips are programmed to use certain data automatically once it has been transmitted to the remote

 7   device (again by end users) where the “processing” or “representing” steps take place. In view of all

 8   of those facts, the Court concluded that the SiRF performed all of the limitations of the method

 9   claims in that case.

10          SiRF is on all fours with present case where the steps of method Claims 62 and 146 of the

11   ‘633 Patent are practiced by Apple as alleged in Paragraphs 35-46 and 49 of the SAC. It is also the

12   case that the performance of these steps is accomplished by the iOS that is included in iPhones, the

13   MacBooks OS and the Apple applications used on those devices. No Apple customer installs

14   software for use with his or her iPhone or MacBook. Neither do they activate the spell check feature

15   in their devices or, heaven forbid, even attempt to modify Apple software. This is so because the

16   steps required by the method claims of the ‘633 Patent and the ‘985 Patent are all automatically

17   performed by Apple itself as the user composes his or her emails or Word document.

18          The WiNet Labs Court also relied upon and quoted from Ericsson on p. 6 of the Order.

19   However, and like SiRF, the Federal Circuit in Ericsson distinguished between the factual scenario

20   in that case where the method claims were performed on the end product and controlled by a third

21   party as opposed to claims that the defendant (D-Link) “performed the infringing steps.” Ericsson,

22   773 F.3d at 1222. The Ericsson Court also included a jury instruction that was not provided to the

23   jury, but which would have supported a finding of direct infringement stating that: “Importantly,

24   however, the district court did not instruct the jury that D-Link could directly infringe a method

25   claim if the accused products were used to execute the patented steps.” Id. at 1222. (emphasis

26   supplied). Although the Court in Ericsson did note the fact that in the case before it, no steps were

27   automatically performed by equipment controlled by D-Link, “automatic performance” was not part

28   of the holding. In the present case, Sentius has alleged that Apple has actually practiced each of the



                                                       11
            SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
          Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 16 of 28




 1   steps of the method claims “via software instructions used by the Accused Apple Products.” These

 2   allegations comport with the above-cited jury instruction recommended by the Federal Circuit in

 3   Ericsson. Sentius has stated a valid claim against Apple for direct infringement of the method

 4   claims of the ‘633 and ‘985 Patents.

 5   B.     Sentius Has Alternatively Stated Valid Claims for Joint or Divided Infringement
            of the Method Claims of the ‘633 and ’985 Patent.
 6
            1.      The SAC Contains Allegations of Fact That Are Consistent with Federal
 7                  Circuit Law.

 8          In the SAC, Sentius pleaded the application of joint and divided infringement of a single step

 9   of the method claims as an alternative theory of liability. This is the “selecting a discrete portion”

10   step. In the ‘633 Patent, this step is addressed in Paragraph 41 of the SAC which alleges

11   performance by Apple as follows:

12               “41. Claim 62 further recites “selecting a discrete portion of an image of the
                 textual source material”. On information and belief, Apple has practiced this step
13               via software instructions used by the Accused Apple Products that receive a user
                 input (such as by the user “clicking”) on a given misspelled word and to select
14               that indicated misspelled word for further processing.”

15          In Paragraph 50 of the SAC, Sentius alleges, in the alternative, that if a user’s activity is

16   determined to be required to execute part of this step (clicking on the red squiggly line which the

17   Apple device has supplied to identify a misspelled word or a grammatical error, i.e. the discrete

18   portion of an image of the textual source material), Apple has conditioned the user’s receipt of the

19   benefit of spelling or grammar suggestions only by clicking on the red squiggly line below the

20   misspelled word or incorrect phrase provided by Apple on the Apple devices. Sentius further alleges

21   that Apple establishes the manner (clicking the red squiggly line) or the timing (when the line

22   appears on the user’s screen) of performance because the user input precedes the display of the

23   spelling or grammar suggestions. See SAC ¶¶ 50 (‘633 Patent) and 70 (‘985 Patent) (“Apple’s

24   design of such software allows the user to indicate which highlighted word or phrase…by clicking

25   on the red squiggly line below the word or phrase before they are displayed.”)

26          These allegations are sufficient to establish liability on the part of Apple for joint or divided

27   infringement under Federal Circuit precedent. In Akamai V, for example, the Court noted that direct

28   liability for joint or divided infringement was present because “if Limelight’s customers wish to use



                                                        12
           SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
          Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 17 of 28




 1   Limelight’s product, they must tag and serve content.” Id. 797 F.3d at 1024. Here too, if Apple

 2   iPhone or MacBook users wish to avail themselves of the benefit of spelling or grammar corrections,

 3   they must first click on the word or phrase when it appears on their screens. In Eli Lilly, the Court

 4   determined that physicians had conditioned pemetrexed treatment on the administration of folic acid

 5   by patients in the manner specified by their physicians. Id. 845 F. 3d at 1365-65. Similarly, Apple

 6   iPhone and MacBook users can obtain the benefits of suggested spelling or grammatical corrections

 7   if and only if they click on the red squiggly line.

 8          In its Motion, Apple contends that mere guidance or instructions are insufficient, by

 9   themselves, to show conditioning under Akamai V. Motion at pp. 9-10. But Plaintiff has not alleged

10   mere guidance or instructions. By contrast, Paragraphs 50 and 70 allege that if a user’s activity is

11   determined to be required, the user can only obtain the benefit of suggested spelling or grammar

12   corrections by clicking on the red squiggly line and that is the very definition of conditioning a

13   benefit “upon the performance of one or more claim steps”. Travel Sentry, 877 F.3d at 1380. Context

14   is critically important in determining issues of joint or divided infringement. As the Federal Circuit

15   noted in Nalco:

16              Our case law emphasizes “'the importance of correctly identifying the relevant
                ‘activity’ or ‘benefit’ that is being conditioned upon the performance of one or
17              more claim steps. The cases also emphasize that the context of the claims and
                conduct in a particular case will inform whether attribution is proper under
18              [Akamai’s] two-prong test.” Id. at 1380. And “a common threat connects” our
                case law on divided infringement, no matter the relationship between the parties:
19              we look for “evidence that a third party hoping to obtain access to certain benefits
                can only do so if it performs certain steps identified by the defendant, and does so
20              under the terms prescribed by the defendant.” Id. 883 F. 3d at 1351-52 (citing
                Akamai V).
21
22          Moreover, a party may be liable for direct infringement of a method claim even when its use

23   of the method (via software or otherwise) includes others in the performance of one or more claimed

24   steps. In Ioengine, LLC v. Paypal Holdings, Inc., 2019 U.S. Dist. LEXIS 12195, *7, 2019 WL

25   330515 (D. Del. January 25, 2019), for example, the Court held that IOENGINE had sufficiently

26   plead direct infringement liability against PayPal although third-part developers were involved in

27   carrying out certain steps of the claimed method where “the ability of PayPal’s POS Partners to

28   interact with the accused PayPal products depends on their use of PayPal’s software development



                                                           13
            SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
          Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 18 of 28




 1   kits, which control the performance of the steps of the method claims when the PayPal software is

 2   run by the POS Partners. The PayPal software thus establishes the manner and timing of the

 3   performance of the claimed method steps by controlling the manner in which the POS Partner

 4   interacts with the accused PayPal products to carry out the infringing functionality.”

 5          Sentius’ alternative allegations of joint or divided infringement of method claims in the ‘633

 6   and ‘985 Patents comply with Federal Circuit law and are sufficient to state a valid claim. Apple’s

 7   Motion to Dismiss these claims should be denied.

 8
            2.      Plaintiff Has Sufficiently Pled Facts Identifying the Manner of
 9                  Interaction Between Apple and its Customers.
10          On pages 10-11 of its Motion, Apple places principal reliance on the case of Lyda v. CBS
11   Corp., 838 F. 3d 1331 (Fed. Cir. 2016) in support of its argument for a lack of attribution. Lyda is

12   factually distinguishable for three (3) reasons. First, the plaintiff in Lyda did not make “by design”
13   allegations. To the contrary, and unlike the present case, the plaintiff in Lyda relied on Form 18 for

14   its pleading and the Court specifically held that the pleading requirements for joint infringement are

15   not satisfied by Form 18. Lyda, 838 F.3d at 1339. Sentius has not filed a Form 18 complaint against

16   Apple and Lyda is inapplicable for that reason alone.

17          Second, the complaint in Lyda failed to set forth any facts in support of three (3) allegations:

18   (1) that CBS Interactive directed or controlled independent contractors, (2) that those independent

19   contractors in turn directed or controlled unnamed third parties or (3) the presence of any

20   relationship between the defendants and the unnamed third parties who owned or borrowed

21   cellphones. Lyda, 838 F. 3d at 1340. Sentius’ SAC contains none of those deficiencies and alleges

22   the presence of direct and specific involvement by an Apple user in clicking on the misspelled word

23   or grammatical mistake and only at a certain time at which the user wishes to see the suggested

24   corrections in order to obtain the benefit of spellcheck or grammar check feature in actually seeing

25   the suggested corrections so that they can select one for replacement. SAC ¶¶ 50 and 70. Users of

26   iPhones and MacBooks are direct customers of Apple unlike the plaintiff in Lyda, who claimed that

27   the CBS defendants had conducted audience testing of their BIG BROTHER show through

28   independent contractors who in turn communicated with unnamed and unknown third parties



                                                        14
           SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
          Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 19 of 28




 1   through text messaging with cell phones (owned or borrowed by those unnamed and unknown users

 2   and associated with no particular cell phone provider) as part of an electronic voting system. Lyda,

 3   883 F.3d at 1336-37 and 1340. Lyda is therefore clearly distinguishable from the case before this

 4   Court.

 5            Third, Lyda was decided more than 1 year prior to the Federal Circuit’s decision in Travel

 6   Sentry. Travel Sentry expanded the direction and control test in Akamai to dispense with the need for

 7   legal obligations, technical prerequisites, supervision or influence over user, or verification of

 8   compliance or threat of denial to users. All that is necessary after Travel Sentry is that the plaintiff

 9   allege facts sufficient to warrant an inference that the desired benefit at issue can only be obtained by

10   performing a certain step or steps. Travel Sentry, 877 F. 3d at 1383. That is exactly what Sentius

11   alleges in Paras. 50 and 70 of the SAC.

12            Finally, it is noteworthy that Apple has not established that any claimed step even requires

13   user input. Apple’s Motion is dependent on constructions of the “selecting a discrete portion of an

14   image of the textual source material” in the method claims of the ‘633 Patent and the “identifying

15   content for the at least one term” in the method claims of the ‘985 Patent as requiring user

16   involvement. In the SAC, Sentius pled that this step is performed by Apple (SAC ¶¶ 41 and 59) and

17   alternatively pled that if those steps are determined to require user involvement, Sentius has satisfied

18   the test for joint or divided infringement. Whether or not this is an actual claim requirement is a

19   matter of claim construction and Apple’s motion merely assumes that this is the case. This part of

20   Apple’s Motion should be independently denied on these grounds. Nalco, 883 F.3d at 1350. (holding

21   claim construction disputes not suitable for resolution on a motion to dismiss.). “If a court is required

22   to construe the meaning of claim terms and perform an infringement analysis in order to resolve a

23   motion to dismiss, the motion should be denied, because this type of analysis is inappropriate at the

24   pleading stage.” Pragmatis AV, LLC v. TangoMe, Inc., 2013 U.S. Dist. LEXIS 19075 at *14-16 (D.

25   Del. Feb. 13, 2013); Blackbird Technologies v. Uber Technologies, Inc., 2020 U.S. Dist. LEXIS

26   1310 at *22 (D. Del. January 6, 2020).

27            3.      The Delaware Court’s Decision Supports the Sufficiency of the SAC.

28            As with the prior licensees, the accused spell check functionality is substantially identical



                                                         15
              SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
          Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 20 of 28




 1   across LG, HTC, and Apple smartphones. On August 30, 2019, the LG defendants moved in the

 2   U.S. District Court for the District of Delaware, Case. No. 1-19-cv-01217, to dismiss Sentius’

 3   Second Amended Complaint in that case. In that complaint, Sentius laid out the nearly identical

 4   infringement allegations for LG’s practice of method Claim 62 of the ‘633 Patent. Here is a side-by-

 5   side comparison of the substantially identical allegations in the complaints regarding this Claim:

 6        Sentius v. LG Second Amended Complaint                              SAC (Dkt. 37)
 7              DDE-1-18-cv-01217 (Dkt. 26)

 8       24. Claim 62 of the ‘633 Patent is an                 35. Claim 62 of the ‘633 Patent is an
         independent method claim that covers a                independent method claim that covers a
 9       “computer-implemented method for linking              “computer-implemented method for linking
10       textual source material to external reference         textual source material to external reference
         materials for display.” On information and            materials for display. On information and
11       belief, LG practices the claimed method via           belief, Apple has practiced the claimed
         software instructions in the accused products         method via software instructions used by the
12       which are used by LG to execute the recited           Accused Apple Products that execute the
13       method steps.                                         recited method steps.

14       25. Claim 62 then recites “determining a              36. Claim 62 then recites “determining a
         beginning position address of textual source          beginning position address of textual source
15       material stored in an electronic database.” On        material stored in an electronic database.”
16       information and belief, LG practices this step        On information and belief, Apple has
         via software instructions in the LG                   practiced this step via software instructions
17       smartphones when they are executing the               used by the Accused Apple Products that
         aforementioned applications in the United             assign an initial “zero” position location to
18
         States. These instructions are used by LG in          the first character of a document’s text
19       the accused LG smartphones to assign an               within an open textual file
         initial “zero” position location to the first
20       character of an LG Email/Messages/Note
         Pad document’s text within an open LG
21
         Email/Messages/Note Pad document file.
22
         26. Claim 62 further recites “cutting the             37. Claim 62 further recites “cutting the
23       textual source material into a plurality of           textual source material into a plurality of
24       discrete pieces.” On information and belief,          discrete pieces.” On information and belief,
         LG practices this step via software                   Apple has practiced this step via software
25       instructions in the LG smartphones when               instructions used by the Accused Apple
         they are executing the aforementioned                 Products that identify the discrete character
26       applications in the United States. These              strings representing the words contained
27       instructions are used by LG in the accused            within an open textual file.
         LG Smartphones to identify the discrete
28


                                                          16
           SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
     Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 21 of 28




 1    Sentius v. LG Second Amended Complaint                                   SAC (Dkt. 37)
 2          DDE-1-18-cv-01217 (Dkt. 26)

 3   character strings representing the words
     contained within an open LG
 4   Email/Messages/Note Pad document file.
 5
     27. Claim 62 further recites “determining                 38. Claim 62 further recites “determining
 6   starting point addresses and ending point                 starting point addresses and ending point
     addresses of the plurality of discrete pieces             addresses of the plurality of discrete pieces
 7   based upon the beginning position address.”               based upon the beginning position address.”
 8   On information and belief, LG practices this              On information and belief, Apple has
     step via software instructions in the LG                  practiced this step via software instructions
 9   smartphones when they are executing the                   used by the Accused Apple Products that
     aforementioned applications in the United                 identify the starting and ending character
10   States. These instructions are used by LG in              position offsets from the first character
11   the accused LG Smartphones to identify the                position for the character strings of
     starting and ending character position offsets            representing the potentially misspelled
12   from the first character position for the                 words contained within an open document
     character strings of representing the                     file, (e.g., that have no matching character
13
     potentially misspelled words contained                    string in a spell check dictionary’s lexicon).
14   within an open LG Email/Messages/Note
     Pad document file, (i.e., that have no
15   matching character string in a spell check
16   dictionary’s lexicon.).

17   28. Claim 62 further recites “recording in a              39. Claim 62 further recites “recording in a
     look up table the starting and ending point               look up table the starting and ending point
18   addresses.” On information and belief, LG                 addresses.” On information and belief,
19   practices this step s via software instructions           Apple has practiced this step via software
     in the LG smartphones when they are                       instructions used by the Accused Apple
20   executing the aforementioned applications in              Products that record as discrete entries in a
     the United States. These instructions are used            look-up table the starting point and ending
21   by LG in the accused LG Smartphones to                    point offset positions from the beginning
22   record as discrete entries in a spell check               position of each such character string.
     look-up table the starting point and ending
23   point offset positions from the beginning
     position of each such character string.
24
25   29. Claim 62 further recites “linking the                 40. Claim 62 further recites “linking the
     plurality of discrete pieces to external reference        plurality of discrete pieces to external
26   materials by recording in the look-up table,              reference materials by recording in the look-
     along with the starting and ending point                  up table, along with the starting and ending
27   addresses of the plurality of discrete pieces,            point addresses of the plurality of discrete
     links to the external reference materials, the            pieces, links to the external reference
28


                                                          17
       SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
     Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 22 of 28




 1    Sentius v. LG Second Amended Complaint                                SAC (Dkt. 37)
 2          DDE-1-18-cv-01217 (Dkt. 26)

 3   external reference materials comprising any of          materials, the external reference materials
     textual, audio, video, and picture information.”        comprising any of textual, audio, video, and
 4   On information and belief, LG practices this            picture information.” On information and
 5   step via software instructions in the LG                belief, Apple has practiced this step via
     smartphones when they are executing the                 software instructions used by the Accused
 6   aforementioned applications in the United               Apple Products that, for each starting and
     States. These instructions are used by LG in            ending point position entry for a misspelled
 7   the accused LG Smartphones to, for each                 word, record a pointer in the look-up table
     starting and ending point position entry for a          that links that entry to a spell check
 8   misspelled word, record a pointer in the look-          dictionary containing the specific suggested
 9   up table that links that entry to a spell check
                                                             correct spellings for that entry’s character
     dictionary containing the specific suggested
                                                             string.
10   correct spellings for that entry’s character
     string.
11
     30. Claim 62 further recites “selecting a               41. Claim 62 further recites “selecting a
12
     discrete portion of an image of the textual             discrete portion of an image of the textual
13   source material”. On information and belief,            source material”. On information and belief,
     LG practices this step via software instructions        Apple has practiced this step via software
14   in the LG smartphones when they are                     instructions used by the Accused Apple
     executing the aforementioned applications in            Products that receive a user input (such as by
15   the United States. These instructions are used          the user “clicking”) on a given misspelled
16   by LG in the accused LG Smartphones to                  word and to select that indicated misspelled
     receive a user input (such as by the user               word for further processing.
17   “clicking”) on a given misspelled word and to
     select that indicated misspelled word for
18   further processing.
19   31. Claim 62 further recites “determining a             42. Claim 62 further recites “determining a
20   display address of the selected discrete                display address of the selected discrete
     portion.” On information and belief, LG                 portion.” On information and belief, Apple
21   practices this step via software instructions in        has practiced this step via software
     the LG smartphones when they are executing              instructions used by the Accused Apple
22   the aforementioned applications in the United           Products that identify the horizontal and
23   States. These instructions are used by LG in            vertical coordinates of the display location
     the accused LG Smartphones to identify the              where the user’s input was received.
24   horizontal and vertical coordinates of the
     display location where the user’s input was
25   received.
26   32. Claim 62 further recites “converting the            43. Claim 62 further recites “converting the
27   display address of the selected discrete                display address of the selected discrete
     portion to an offset value from the beginning           portion to an offset value from the beginning
28


                                                        18
       SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
     Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 23 of 28




 1    Sentius v. LG Second Amended Complaint                                   SAC (Dkt. 37)
 2          DDE-1-18-cv-01217 (Dkt. 26)

 3   position address.” On information and belief,             position address.” On information and belief,
     LG practices this step via software                       Apple has practiced this step via software
 4   instructions in the LG smartphones when                   instructions used by the Accused Apple
 5   they are executing the aforementioned                     Products that convert the horizontal and
     applications in the United States. These                  vertical coordinates of the display location
 6   instructions are used by LG in the accused                where the user’s input was received to a
     LG Smartphones to convert the horizontal                  character position offset value from the
 7   and vertical coordinates of the display                   “zero” position value.
 8   location where the user’s input was received
     to a character position offset value from the
 9   “zero” position value.
10   33. Claim 62 further recites “comparing the               44. Claim 62 further recites “comparing the
11   offset value with the starting and ending point           offset value with the starting and ending
     addresses recorded in the look-up table to                point addresses recorded in the look-up table
12   identify one of the plurality of discrete pieces.”        to identify one of the plurality of discrete
     On information and belief, LG practices this              pieces.” On information and belief, Apple
13   step via software instructions in the LG                  has practiced this step via software
     smartphones when they are executing the                   instructions used by the Accused Apple
14
     aforementioned applications in the United                 Products that identify which entry in the
15   States. These instructions are used by LG in              look-up table the identified character
     the accused LG Smartphones to identify which              position offset value of the user’s input falls
16   entry in the look-up table the identified
                                                               within by comparing it to starting and ending
     character position offset value of the user’s
17   input falls within by comparing it to starting
                                                               point position ranges recorded in the look-up
     and ending point position ranges recorded in
                                                               table.
18
     the look-up table.
19
     34. Claim 62 further recites “selecting one of            45. Claim 62 further recites “selecting one of
20   the external reference materials                          the external reference materials
21   corresponding to the identified one of the                corresponding to the identified one of the
     plurality of discrete pieces.” On information             plurality of discrete pieces.” On information
22   and belief, LG practices this step via                    and belief, Apple has practiced this step via
     software instructions in the LG smartphones               software instructions used by the Accused
23   when they are executing the aforementioned                Apple Products that retrieve and temporarily
24   applications in the United States. These                  store in a buffer the suggested spelling
     instructions are used by LG in the accused                corrections from the spell check dictionary
25   LG Smartphones to retrieve and temporarily                pointed to for the character string of the
     store in a buffer the suggested spelling                  identified matching entry.
26   corrections from the spell check dictionary
27   pointed to for the character string of the
     identified matching entry.
28


                                                          19
       SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
          Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 24 of 28




 1        Sentius v. LG Second Amended Complaint                             SAC (Dkt. 37)
 2              DDE-1-18-cv-01217 (Dkt. 26)

 3       35. Claim 62 further recites “displaying on a        46. Claim 62 further recites “displaying on a
         computer the selected one of the external            computer the selected one of the external
 4       reference materials.” On information and             reference materials.” On information and
 5       belief, LG practices this step via software          belief, Apple has practiced this step via
         instructions in the LG smartphones when they         software instructions used by the Accused
 6       are executing the aforementioned applications        Apple Products that retrieve the suggested
         in the United States. These instructions are         corrections from the buffer and display them
 7       used by LG in the accused LG Smartphones to          on the iPhone’s display or on a user’s
         retrieve the suggested corrections from the          computer display.
 8       buffer and display them on LG smartphone’s
 9       display.

10          In denying the motion following oral argument on February 10, 2020, the Court stated that:
11              I'm going to deny the motion. As I stated in my prior ruling as to joint
12              infringement, the Federal Circuit has made clear allegations of joint infringement
                must satisfy the pleading standard of Iqbal and Twombly. Here I think that there
13              are plausible allegations in the second amended complaint that LG conditions
                participation in the spellcheck activity or receives the benefit of spellcheck upon
14              performance of the steps of the patented method and establishes the manner or
                timing of that which is required in Akamai.
15              Yorio Decl., Exh. 5 at 17:18-18:2.
16
17          Apple was aware of LG’s motion and the basis for its denial and its response to the

18   Complaint in the present action was specifically extended to 21 days after that Delaware Court

19   ruling. Apple filed this motion anyway notwithstanding the SAC’s substantially identical allegations

20   to the LG complaint with regard to direct infringement of method Claim 62 of the ‘633 Patent.

21   Egregiously, Apple contends that “the SAC never alleges that Apple performs every step of claim

22   62…” even though Sentius sets forth Apple’s performance of each step in ¶¶ 35-46 of the SAC.

23   Apple even cites to these paragraphs, but then blithely proceeds to ignore them focusing only on

24   Paragraph ¶ 17. Apple also falsely states that “the SAC alleges no facts about the required direction

25   or control” for joint infringement liability despite the fact that the allegations of ¶¶ 17, 41-43, 50,

26   59-60 and 70 of the SAC specify that that the spelling suggestions are only displayed after the user

27   provides an input by clicking on the word. Therefore, whether the word “required” or “allowed” is

28   used in the SAC, that choice of words is inconsequential because the allegations are clear that user



                                                         20
           SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
          Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 25 of 28




 1   input is a prerequisite, by design, to the user seeing the suggested spelling corrections in the accused

 2   functionality.

 3          The Lyda cited by Apple in support of its motion was also argued before Judge Noreika who

 4   observed, before denying the motion:

 5             I know, I read the Lyda case, I cited it before. I now have [additional]
               allegations. You’re saying well, they’re not different but they look different to
 6             me. So what I need to understand is when your saying they’re not enough, what
               more would you require? It can’t be that they’re required to produce an
 7
               agreement that you all have with your customers that says we want you to
 8             infringe the patents. Right? So what do you want?”

 9             Yorio Decl., Exh. 5 at 7:11-18.
10
11          Judge Noreika then ruled the allegations sufficient under Lyda under its rationale that LG
12   directed the benefit be conditioned upon a prerequisite step by the user, as Sentius has alleged here
13   almost identically. Id. at 17:18-18:2. Lyda therefore does not support Apple’s position. For the same
14   reason, Confident Techs., Inc. v. Fandango Media, LLC, 2018 WL 6430539 at *4 (C.D. Cal. August
15   20, 2018) also cited by Apple, compels no different result because the plaintiff in that case “ failed to
16   allege which steps of the asserted method claim would be performed by Google.” Here, Apple is on
17   notice precisely from the allegations of SAC exactly which steps are actually performed by Apple,
18   and for the alternatively pled theory of joint or divided infringement, exactly what step the user must
19   take to obtain the benefit of seeing the spelling suggestions: click on the red squiggly word.
20          What is worse about Apple’s reliance on Lyda and Confident Techs and Apple’s motion as a
21   whole is its disingenuous argument that the “allowed” language somehow suggests the user has any
22   option but to click upon the word if they wish to see the spelling suggestions. This is so because
23   Apple knows and cannot deny that the user must do this if they want to be shown the spelling
24   suggestions.
25          Apple’s position is particularly egregious because the “required” language that it has so
26   strenuously argued needed to be in the SAC for Apple to be on proper notice was already present in
27   the First Amended Complaint. See FAC (Dkt. 28), at ¶¶ 49 and 71 (“Apple’s design of the operation
28   of the spell check and grammar check engines require that the user indicate which highlighted word



                                                         21
            SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
          Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 26 of 28




 1   or phrase it wishes to see the spelling or grammar suggestions for before they are displayed for the

 2   user to choose one to replace the highlighted word or phrase.”) Moreover, the FAC also included the

 3   claim-element-by-claim-element usage by Apple of each of the method steps of exemplary

 4   independent method Claim 62 of the ‘633 Patent and independent method Claim 1 of the ‘985

 5   Patent. See, e.g. FAC at ¶¶ 34-45 and 58-62.

 6
            4.      If the Court Determines that Additional Facts Need to Be Alleged, Leave to
 7                  Amend Should Be Granted
 8          Apple takes the position that justice dictates that any alleged defect in the SAC should result
 9   in the dismissal with prejudice of the direct infringement of method claims in the ‘633 and ‘985
10   Patents. For all the reasons set forth above, these allegations are sufficient. Moreover, even if had
11   not been the case, the case is in its early stages, no discovery has taken place, neither infringement
12   contentions nor invalidity contentions have been served, and each of the two amendments made by
13   Sentius have been by stipulation. In WiNet, cited by Apple, Judge Davila granted leave to amend a
14   complaint alleging claims for direct patent infringement of method claims determining that
15   “amendment would not be futile.” WiNet, 2020 WL 409012 at *6.                  Therefore, if the Court
16   determines that any additional allegations are needed to place Apple on notice regarding its direct
17   infringement liability of the method claims, the appropriate remedy would be to allow Sentius to
18   remedy any remaining perceived lack of notice. Neither Lyda nor any other case cited by Apple
19   dictates any other result under the facts presented here.
20                                          V.      CONCLUSION
21          That Apple can only justify its motion by overlooking material factual allegations of the FAC
22   and SAC regarding direct infringement of the method claims. Apple’s real issue is not whether these
23   allegations are adequate but rather that Apple is annoyed that Sentius refuses to “withdraw them”
24   just because Apple demands that it do so. Motion at 14:15. Its Motion is not well founded and should
25   be denied.
26   Dated: April 27, 2020                          CARR & FERRELL LLP
27
                                                    By        /s/ Robert J. Yorio
28                                                         ROBERT J. YORIO



                                                         22
            SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
         Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 27 of 28




 1   Dated: April 27, 2020                  SETH LAW OFFICES

 2
                                            By       /s/ Sandeep Seth
 3
                                                  SANDEEP SETH
 4
                                            Attorneys for Plaintiff
 5                                          SENTIUS INTERNATIONAL, LLC

 6
     Of Counsel:
 7
     Brian E. Farnan
 8   Michael J. Farnan
 9   Farnan LLP
     919 N. Market Street, 12th Floor
10   Wilmington, DE 19801
     Telephone: (302) 777-0300
11   Facsimile: (302) 777-0301
12   Email Address: bfarnan@farnanlaw.com
     Email Address: mfarnan@farnanlaw.com
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 23
           SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
          Case 4:20-cv-00477-YGR Document 48 Filed 04/27/20 Page 28 of 28




 1                                     CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on April 27, 2020 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system per Civ. L.R. 5-1(h)(1). Any other

 5   counsel of record will be served by U.S. Mail or hand delivery.

 6
                                                         By    /s/ Robert J. Yorio
 7                                                            ROBERT J. YORIO
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       24
           SENTIUS’ OPPOSITION TO DEFS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT
